                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

SUSAN CORINE GUSTAFSON,                       )   Civil Action No. 0:19-cv-00352-TMC
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )              ORDER
                                              )
                                              )
ANDREW SAUL,1                                 )
Commissioner of Social Security,              )
                                              )
                       Defendant.             )


       Plaintiff Susan Corine Gustafson brought this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a final decision of the Social Security Commissioner denying her claim

for benefits under the Social Security Act. (ECF No. 1). This matter is before the court on the

Commissioner’s Motion to Remand. (ECF No. 21). The Commissioner seeks a remand for further

evaluation pursuant to sentence four of 42 U.S.C. § 405(g), specifically requesting that the

administrative law judge be directed to “obtain supplemental evidence from a vocational expert to

determine if Plaintiff could obtain other work that exists in significant numbers in the national

economy” and to “offer Plaintiff the opportunity for a hearing.” Id. at 1-2. The Commissioner

also seeks entry of a final judgment, by separate order, ending the action. See Shalala v. Schaefer,

509 U.S. 292, 297-98 (1993). Plaintiff concurs with the Commissioner’s motion to remand. Id. at

2.




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party. Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (providing that action survives regardless
of any change in the person acting as the Commissioner of Social Security).
       Accordingly, the court GRANTS the motion to remand (ECF No. 21).                   The

Commissioner’s decision is REVERSED, pursuant to sentence four of 42 U.S.C. § 405(g), and

this action is REMANDED to the Commissioner for further administrative proceedings.2

       IT IS SO ORDERED.

                                                                s/Timothy M. Cain
                                                                United States District Judge


October 30, 2019
Anderson, South Carolina




2
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
